Fourth Court of Appeals
                               San Antonio, Texas
                                     January 28, 2015

                                   No. 04-13-00231-CV

                                  James W. CARROLL,
                                        Appellant

                                            v.

                                   Joan CASTANON,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1998-CI-09347
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
       Appellee has filed a motion for rehearing. We request a response to the motion and
order the response due February 27, 2015.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court